Citation Nr: 0627922	
Decision Date: 09/07/06    Archive Date: 09/12/06

DOCKET NO.  03-01 169	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for osteoarthritis of 
the cervical spine with right ulnar nerve impairment, to 
include as secondary to service-connected residuals of a 
fracture of the right great toe and first metatarsal with 
arthritis.  

2.  Entitlement to an evaluation in excess of 30 percent for 
post-traumatic stress disorder (PTSD).  

3.  Entitlement to an increase in the 10 percent evaluation 
currently assigned for residuals of a fracture of the right 
great toe and first metatarsal with arthritis.  

4.  Entitlement to an increased (compensable) evaluation 
currently assigned for fungus infection of the right foot.  

5.  Entitlement to a total rating for compensation purposes 
based in individual unemployability (TDIU).  



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel


INTRODUCTION

The veteran had active service from February 1940 to June 
1946.  

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from an August 2002 RO decision that 
denied, in part, the veteran's claims for increased ratings, 
and a July 2003 decision that denied service connection for 
arthritis of the cervical spine with right ulnar nerve 
impairment secondary to the right great toe disability and 
denied entitlement to TDIU.  

The issues of secondary service connection arthritis of the 
cervical spine with right ulnar nerve impairment and an 
increased rating for the right great toe fracture are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  The claim for TDIU will be held in 
abeyance pending completion of the development of these 
issues.  

The veteran's representative has raised the issue of 
entitlement to service connection for arthritis of the lumbar 
spine to include as secondary to the veteran's service-
connected residuals of fracture of the right great toe and 
first metatarsal with arthritis.  This matter is referred to 
the RO for appropriate action.




FINDINGS OF FACT

1.  All evidence necessary for adjudication of the claims for 
increased ratings for PTSD and fungus infection of the right 
foot have been obtained by VA.  

2.  The veteran's symptoms for PTSD more nearly approximates 
the degree of occupational and social impairment contemplated 
by a 50 percent schedular rating, and no higher.  

3.  The right foot skin disorder is manifested by a thickened 
toenail and fungus infection involving the right great toe 
without exudation, itching, extensive lesions, ulcerations, 
exfoliation, crusting, or any systemic or nervous 
manifestations; systemic therapy or other immunosuppressive 
drugs of six weeks or more is not required.  


CONCLUSIONS OF LAW

1.  The criteria for an increased evaluation to 50 percent, 
and no higher, for PTSD have been met.  38 U.S.C.A. §§ 1155, 
5100, 5102, 5103, 5103A, 5106, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 4.1, 4.2, 4.3, 4.7, 4.130, Part 4, Diagnostic Codes 
9411-9440 (2005).  

2.  The criteria for an increased (compensable) evaluation 
for fungus infection of the right foot are not met.  
38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002 & Supp. 2005); 38 C.F.R. §§ 4.3, 4.7, 4.118, 
Part 4, including Diagnostic Code 7806 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the claim for an increased rating for the 
veteran's low back disability, VA has met all statutory and 
regulatory notice and duty to assist provisions.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.159, 3.326.  

Prior to initial adjudication of the veteran's claims, a 
letter dated in March 2002, fully satisfied the duty to 
notify provisions of VCAA.  38 U.S.C.A. § 5103; 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The veteran was notified of the evidence that was 
needed to substantiate his claims, and was informed that VA 
would assist him in obtaining evidence, but that it was 
ultimately his responsibility to give VA any evidence 
pertaining to his claims and to submit any evidence in his 
possession to VA.  See Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004) (Pelegrini II).  

The Board acknowledges that the veteran was not notified of 
the effective date of any increase of his service-connected 
PTSD and fungus infection of the right foot.  Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  As will be discussed 
below, the Board finds that the evidence supports a 50 
percent evaluation for the veteran's PTSD.  Despite the 
inadequate notice provided to the veteran concerning the 
effective date for this increase, the RO can cure any 
deficiency in the VCAA notice regarding the effective date 
once the RO effectuates the Board decision.  Further, there 
is no harm to the veteran with respect to the failure to 
provide such notice regarding the fungus infection issue as 
the Board has determined that this matter must been denied 
and thus, any effective date question is essentially moot.  
In other words, the essential fairness of the adjudication 
process has not been affected by the notice error.    

The veteran's service medical records and all VA medical 
records identified by the veteran have been obtained and 
associated with the claims file.  There is no indication in 
the record that any additional evidence relevant to the issue 
to be decided herein is available and not part of the claims 
file.  

In short, the veteran has been made aware of the information 
and evidence necessary to substantiate his claims and is 
familiar with the law and regulations pertaining to the 
claims.  See Escrow v. Principi, 17 Vet. App. 207 (2004); 
Valiao v. Principi, 17 Vet. App. 229, 232 (2003).  As there 
is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), revs' on other grounds, No. 05-7157 (Fed Cir. Apr 
5, 2006).  

Increased Ratings - In General

The United States Court of Appeals for Veterans Claims 
(Court) has held that "where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary importance."  Although a rating specialist is 
directed to review the recorded history of a disability in 
order to make a more accurate evaluation, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994); 38 
C.F.R. § 4.2 (2005).  

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
The percentage ratings in VA's Schedule for Rating 
Disabilities (Schedule) represent as far as can practicably 
be determined the average impairment in earning capacity 
resulting from such disabilities and their residual 
conditions in civil occupations.  38 C.F.R. § 4.1 (2005).  

PTSD

Where PTSD results in total occupational and social 
impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name, a 100 percent rating is assigned.  

Where PTSD causes occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a wormlike setting); inability to establish and 
maintain effective relationships, a 70 percent rating is for 
assignment.  

Where PTSD results in occupational and social impairment with 
reduced reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships, a 50 
percent rating is awarded.  

Where PTSD causes occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events), a 
30 percent rating is assigned.  38 C.F.R. § 4.130, Diagnostic 
Code 9411 (2005).  

In this case, the veteran is currently assigned a 30 percent 
evaluation for his PTSD, based primarily on his symptoms and 
the clinical findings from a VA examination in March 2002.  
When examined by VA in March 2002, the examiner indicated 
that the claims file was reviewed and included a detailed 
description of the veteran's medical history and the 
subjective and objective manifestations found on examination.  
The veteran reported that he kept to himself because of 
anxiety, hypervigilance, and exaggerated startle response 
when he was around other people.  He had intrusive thoughts 
and was irritable, angry, with feelings of survivor guilt.  
On mental status examination, the veteran was casually 
dressed and his hygiene was good.  He appeared younger than 
his stated age and was physically robust.  He was cooperative 
and responsive throughout the interview, and his speech was 
adequate in rate, rhythm, and articulation.  Spontaneous 
conversation was minimal and his psychomotor activity was 
calm.  His affect was constricted in range, but his thought 
processes were intact, characterized as logical, sequential, 
and goal-directed.  Thought content was unremarkable, and 
there was no evidence of hallucinations, delusions, suicidal 
or homicidal ideations, or any phobia.  The veteran was well 
oriented and did not demonstrate any overt difficulties with 
attention or concentration.  The diagnoses included PTSD and 
depressive disorder, not otherwise specified.  The examiner 
rendered a Global Assessment of Functioning (GAF) score of 
59.  

In a subsequent letter, dated in May 2002, the examining VA 
psychiatrist indicated that while the veteran was previously 
diagnosed with and service connected for schizophrenic 
reaction, he did not display sufficient symptoms to satisfy 
the criteria for that diagnosis when examined by VA in March 
2002.  The examiner noted that there was sufficient evidence 
in the earlier psychiatric examinations of record to support 
a diagnosis of PTSD as not.  He indicated that symptoms of 
PTSD were present for many years, but were possibly 
considered to be part of schizophrenic reaction.  The 
psychiatrist opined that the GAF score rendered on VA 
examination in March 2002 was assigned based primarily on 
symptoms of PTSD and depression.  

The evidentiary record includes numerous VA medical records 
for treatment of various maladies from 1985 to the present.  
However, the records do not show any specific treatment for 
schizophrenic reaction, PTSD, or any other psychiatric 
problems during that period.  While the records show that the 
veteran had several strokes over the years, no specific 
abnormal psychiatric symptoms were noted on any of the 
reports.  

The medical evidence of record does not reflect any 
impairment of thought process or communication, inappropriate 
behavior, actual danger of hurting himself or others, or an 
inability to perform the routine activities of daily living.  
The veteran has never displayed any evidence of 
disorientation or more than mild impairment of memory and has 
not required or sought psychiatric treatment at anytime 
during the appeal period.  

On the other hand, the Board does not discount the effect of 
the veteran's significant symptoms of hypervigilance, 
nightmares, anxiety, and depression on his daily life.  The 
material question at issue is whether the veteran has 
sufficient occupational and social impairment to disrupt his 
performance of occupational tasks to the extent set forth in 
the rating criteria described above for a higher evaluation 
of 50 percent or greater.  38 C.F.R. § 4.130 (2005).  In this 
regard, the records show that he continues to have 
difficulties in many areas of his life, particularly 
interacting with other people, and that he displays periods 
of frustration and mood disturbance.  The VA psychiatrist who 
examined by the veteran in March 2002 assigned a GAF score of 
59.  

The GAF score is an indicator of the examiner's assessment of 
the individual's overall functioning.  A GAF score between 51 
to 60 contemplates moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers).  
American Psychiatric Association Diagnostic and Statistical 
Manual of Mental Disorders (4th. ed., 1994) (DSM-IV).  
However, the Board is not required to assign a rating based 
merely on such score.  

The evidence required to warrant a grant of disability 
benefits does not have to be conclusive.  The question is 
whether the evidence supports the claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which case the claim is denied.  38 U.S.C.A. 
§ 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  After reviewing the evidence of record, the Board 
concludes that the veteran's psychiatric disability picture 
more closely approximates the criteria for a 50 percent 
schedular rating and no higher.  

As indicated above, the evidence of record does not show that 
the veteran's symptomatology is reflective of the severity 
and persistence to warrant an evaluation in excess of 50 
percent under the criteria discussed above.  The veteran does 
not demonstrate occupational and social impairment due to 
symptoms such as obsessional rituals which interfere with 
routine activities; intermittent, illogical, obscure, or 
irrelevant speech; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control; 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances, or an 
inability to establish and maintain effective relationships.  

Skin Disorder

The veteran is currently assigned a noncompensable evaluation 
for a fungus infection of the right foot by analogy to 
dermatitis or eczema under the provisions of Diagnostic Code 
(DC) 7806.  See also 38 C.F.R. § 4.118, Diagnostic Code 7813 
(2005).  Governing regulation provides that when an unlisted 
condition is encountered it is permissible to rate under a 
closely related disease or injury in which not only the 
functions affected, but also the anatomical localization and 
symptomatology are closely analogous.  Conjectural analogies 
will be avoided, as will the use of analogous ratings for 
conditions of doubtful diagnosis, or for those not fully 
supported by clinical and laboratory findings.  Nor will 
ratings assigned to organic diseases and injuries be assigned 
by analogy to conditions of functional origin.  38 C.F.R. 
§ 4.20.  

Initially, it should be noted that the rating criteria for 
disabilities of the skin were revised, effective August 30, 
2002.  In general, where the law or regulation changes after 
a claim has been filed or reopened but before the 
administrative or judicial process has been concluded, VA 
must consider both versions and apply the one more favorable 
to the veteran.  VAOPGCPREC 7-2003.  

In this case, the RO considered both the old and the revised 
criteria.  The veteran and his representative were provided 
both sets of criteria and were given an opportunity to 
respond.  Accordingly, the veteran will not be prejudiced by 
the Board's review of the issue as due process requirements 
have been met.  VAOPGCPREC 11-97 at 3-4; Bernard v. Brown, at 
393-94 (1993); VAOPGCPREC 7-2003.  

Prior to August 30, 2002, DC 7806 provided for a 
noncompensable evaluation for slight, if any, exfoliation, 
exudation, or itching, if on a nonexposed surface or small 
area; 10 percent exfoliation, exudation, or itching, if 
involving an exposed area or extensive area; 30 percent with 
constant exudation or itching, extensive lesions, or marked 
disfigurement, and 50 percent with ulceration or extensive 
exfoliation or crusting, and systemic or nervous 
manifestations, or the skin disease was exceptionally 
repugnant.  DC 7806 (effective prior to August 30, 2002).  

Under the revised rating schedule for DC 7806, a 60 percent 
evaluation is assigned when more than 40 percent of the 
entire body or more than 40 percent of exposed areas 
affected, or; constant or near-constant systemic therapy such 
as corticosteroids or other immunosuppressive drugs required 
during the past 12-month period.  30 percent is assigned when 
20 to 40 percent of the entire body or 20 to 40 percent of 
exposed areas affected, or; systemic therapy such as 
corticosteroids or other immunosuppressive drugs required for 
a total duration of six weeks or more, but not constantly, 
during the past 12-month period.  A 10 percent evaluation is 
assigned when at least 5 percent, but less than 20 percent, 
of the entire body, or at least 5 percent, but less than 20 
percent, of exposed areas affected, or; intermittent systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs required for a total duration of less than six weeks 
during the past 12-month period.  A noncompensable evaluation 
is assigned when less than 5 percent of the entire body or 
less than 5 percent of exposed areas affected, and; no more 
than topical therapy required during the past 12-month 
period.  DC 7806 also provides that a disability may also be 
rated as disfigurement of the head, face, or neck (DC 7800) 
or scars (DCs 7801, 7802, 7803, 7804, or 7805), depending 
upon the predominant disability.  DC 7806 (effective from 
August 30, 2002).  

When the evidence in this case is considered under the old 
schedular criteria of Diagnostic Code 7806, the Board finds 
that the evidence does not show that the veteran is entitled 
to a compensable evaluation for his skin disorder of the 
right foot.  The medical evidence of record does not show 
that he has exfoliation, exudation, or itching involving an 
exposed or extensive area, marked disfigurement, or any 
systemic or nervous manifestations.  The December 2001 VA 
examination did not find any ulcerations, exfoliation, or 
crusting.  In fact, the veteran told the examiner that his 
symptoms were only intermittent and that he had no 
accompanying pain.  The objective findings showed only a 
thick, discolored, right great toenail with fungal infection 
underneath; the remainder of the right foot was clear.  
Furthermore, a review of all of the VA medical treatment 
records from 1985 to the present failed to show any 
complaints or treatment for a fungus infection of the right 
foot.  As such, the medical evidence does not show the 
veteran met the criteria for a compensable evaluation under 
the old criteria for DC 7806.  

Likewise, under the revised rating criteria for DC 7806, the 
veteran is not entitled to an increased evaluation.  The 
medical evidence does not show at least 5 percent, but less 
than 20 percent, of the entire body, or at least 5 percent, 
but less than 20 percent, of exposed areas are affected.  As 
noted above, the only area affected by the fungus infection 
was under the right great toenail.  Additionally, the medical 
evidence does not show that the veteran required systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs at any time during the past 12 months.  Thus, a 
compensable evaluation is not warranted under the revised 
rating criteria for DC 7806.  

Other potentially applicable rating codes include DCs 7800, 
7801, 7802, 7803, 7804, and 7805.  Under the old and the 
revised rating criteria, DC 7800 pertains to disfiguring 
scars on the head, face, or neck and is not applicable to 
this case.  Similarly, DCs 7801, 7802, and 7805 are also not 
applicable to the facts of this case.  DCs 7801 and 7802 
pertain to burn scars involving an area of six square inches 
or more.  Here, the veteran's fungus infection is shown only 
to affect the right great toe, an area considerably less than 
six square inches.  

DC 7805 allows for ratings to be assigned based on limitation 
of function of the part affected.  In this case, the veteran 
is assigned a 10 percent evaluation for residuals of a 
fracture of the right great toe and first metatarsal with 
arthritis based on limitation of motion.  To assign another 
10 percent rating based on limitation of motion of the same 
body part would amount to pyramiding and is prohibited.  
38 C.F.R. § 4.14 (2005).  

Under the old criteria for DC 7803, a 10 percent evaluation 
is assigned for scars that are superficial, poorly nourished, 
with repeated ulceration.  A 10 percent evaluation is also 
assigned under DC 7804 for scars that are superficial, tender 
and painful on objective demonstration.  The revised rating 
criteria for DC 7803 provides for a 10 percent evaluation for 
superficial, unstable scars, and DC 7804 provides for a 10 
percent rating for superficial, painful scars, even if the 
location was on the tip of the finger or toe.  See note 
following DC 7804.  Here, the veteran specifically denied any 
associate pain with his fungus infection when examined by VA 
in December 2001, nor was there any evidence of tenderness, 
pain, ulcerations, or frequent loss of skin on examination at 
that time.  

In the absence of greater severity of the veteran's fungus 
infection of the right foot, the noncompensable evaluation 
currently assigned is entirely appropriate and fully comports 
with the applicable schedular criteria.  Accordingly, the 
Board finds no basis for the assignment of a compensable 
evaluation under any of the applicable provisions of the 
rating schedule.  


ORDER

An increased rating to 50 and no greater, for PTSD is 
granted, subject to VA laws and regulation concerning payment 
of monetary benefits.  

An increased (compensable) evaluation for fungus infection of 
the right foot, is denied.  


REMAND

Concerning the issue of service connection for osteoarthritis 
of the cervical spine with right ulnar nerve impairment, the 
veteran contends that this disability is related to his right 
great toe disability.  Although it was initially suggested, 
in essence, that the osteoarthritis in his foot spread to the 
cervical spine, it has also been argued that his cervical 
spine arthritis was caused by an altered gait due to the 
right great toe disability.  The evidentiary record includes 
several statements from a VA physician suggesting a 
relationship between the veteran's right great toe disability 
and arthritis in the lumbar and cervical spine.  

However, the RO adjudicated only the claim of service 
connection for arthritis of the cervical spine and only on a 
direct basis.  There was no discussion or analysis of the 
claim under the provisions of 38 C.F.R. § 3.310 or under 
Allen v. Brown, 7 Vet. App. 439 (1995), nor was the veteran 
provided with the pertinent laws and regulations concerning 
secondary service connection.  The alternative theory, that 
the veteran developed arthritis, in pertinent part, in the 
cervical spine due to an altered gait from the right great 
toe disability, has never been addressed.  Therefore, the 
Board finds that additional development and adjudication of 
the matter is necessary prior to appellate consideration.  

Concerning the claim for an increased rating for the right 
great toe disability, the Board notes that while the veteran 
was examined by VA in December 2001, the examiner did not 
provide sufficiently detailed information to assess the 
degree of functional impairment of the right great toe 
disability under 38 C.F.R. §§ 4.40, 4.45, and the holding in 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  Furthermore, the 
claims file was not made available to the examiner for 
review.  38 C.F.R. § 4.2 requires that medical reports be 
interpreted in light of the whole-recorded history.  See also 
EF v. Derwinski, 1 Vet. App. 324, 326 (1991); and Schafrath 
v. Derwinski, 1 Vet. App. 589, 595 (1991).  The examiner 
indicated that the veteran had painful motion, weakness, and 
numbness which would affect ambulation, but did not indicate 
the degree of any additional range of motion loss that would 
result.  In DeLuca, the Court held, in pertinent part, that 
VA must consider functional loss due to weakness and 
fatigability when evaluating a service-connected disability 
involving a joint.  

In light of the discussion above, and to ensure full 
compliance with due process requirements, it is the decision 
of the Board that further development is necessary prior to 
appellate review.  Accordingly, the claim is REMANDED to the 
RO for the following action:  

1.  Appropriate action should be taken to 
obtain the names and addresses of all 
medical care providers, VA and non-VA, 
who treated the veteran for a cervical 
spine disability and right great toe 
disability since September 2000.  After 
securing the necessary release, the RO 
should attempt to obtain copies of all 
medical records from the identified 
treatment sources, including any VA 
treatment records not already of record, 
and associate them with the claims 
folder.  

2.  The veteran should be afforded a VA 
orthopedic examination to determine the 
etiology of any identified arthritis of 
the cervical spine with right ulnar nerve 
impairment, and the current severity of 
his right great toe disability.  All 
indicated tests and studies are to be 
performed.  The claims folder and a copy 
of this remand must be made available to 
the examiner for review, and a notation 
to the effect that this record review 
took place should be included in the 
report.  If the examiner finds that it is 
not feasible to answer a particular 
question or follow a particular 
instruction, that should be indicated and 
an explanation provided.  The clinical 
findings and reasons upon which any 
opinion is based should be clearly set 
forth.  The findings should be typed or 
otherwise recorded in a legible manner 
for review purposes.  

The examiner should respond to the 
following:  

I.  Does the veteran have arthritis 
of the cervical spine at present?  
If so, is it at least as likely as 
not that any identified arthritis is 
proximately due to or the result of, 
or aggravated by his service-
connected right great toe 
disability, or otherwise related to 
the veteran's military service?  If 
aggravated, the degree of 
aggravation should be quantified, if 
possible.  

II.  What, if any, is the degree of 
functional loss in the right great 
toe due to weakness and fatigability 
when the toe is used repeatedly over 
a period of time?  That is, would 
functional loss be commensurate with 
a moderately severe foot injury, or 
moderately severe malunion or 
nonunion of the tarsal or metatarsal 
bones, or amputation of the 
metatarsal head?  

3.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications must be associated with the 
claims folder.  The veteran is hereby 
advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
his claims.  

4.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development has been conducted 
and completed in full.  In particular, 
the RO should determine whether the 
examiner has responded to all questions 
posed.  If not, the report must be 
returned for corrective action.  38 
C.F.R. § 4.2 (2005).  

5.  After the requested development has 
been completed, the RO should 
readjudicate the merits of the claims 
based on all the evidence of record and 
all governing legal authority, including 
the VCAA and implementing regulations, 
and any additional information obtained 
as a result of this remand.  This should 
include consideration of whether any 
identified arthritis in the cervical 
spine is proximately due to or the result 
of, or aggravated by the service-
connected right great toe disability.  
The provisions of Allen v. Brown, 7 Vet. 
App. 439 (1995) should be considered.  If 
the benefits sought on appeal remain 
denied, the veteran and his 
representative should be furnished a 
Supplemental Statement of the Case and 
given the opportunity to respond thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if in order.  The Board intimates no opinion 
as to the ultimate outcome of this case.  The veteran need 
take no action unless otherwise notified.  The veteran has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).  



		
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


